DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2017567) in view of Muhl (US 20110114107).
Claims 1-2: Meyer discloses a bowl (see Figs 1-2) comprising: a basin portion (see annotations) having a slanted back wall portion having a convex shaped surface (see annotations), a bottom portion (see annotations), a front straight wall portion (see annotations), a pair of side wall portions (see annotations), and a top portion having a continuous upper lip portion (see annotations) having a portion opposite the front straight wall portion having a convex shaped upper surface adjacent to the convex shaped surface (see Fig 1) because it is illustrated as smooth and continuous. The continuous upper lip portion extends along the front straight wall portion, the pair of sidewall portions and the convex shaped upper surface because the lip is illustrated as extending all around a top perimeter of the bowl (see annotations).
Meyer discloses the invention essentially as claimed except for a handle non-removably formed with the basin and extending from the top portion adjacent to the portion having the convex upper surface with the handle having a bottom handle portion for stabilizing the bowl when the bowl is placed on a flat surface and the front straight wall portion having no indentation. Muhl, however, discloses a hair dye bowl comprising a basin formed by a front wall, slanted back wall and pair of sidewalls (see annotations) and further teaches providing hair dye bowls with a handle projecting from an upper lip of the basin opposite from the front wall with the handle having a bottom portion that will stabilize the bowl when placed on a flat surface with this handle being integrally formed with the basin (see annotations) as well as providing no indentations on the lip portion of the bowl that is adjacent the front straight wall portion and instead providing these indentations on opposing side walls of the bowl to allow a brush to be stabilized across the bowl during use. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair dye bowl of Meyer by providing it with the handle of Muhl extending from the side opposite the front wall of the bowl as taught by Muhl and omitting the indentation in the front straight wall and providing two recesses on the sidewalls in order to assist in carrying and moving the bowl around during use while also providing a more stable holding position for a brush. This modification would result in the handle being integrally formed with the basin non-removably joined to the top portion and extending from the side with the convex shaped upper surface because this is the side opposite the front wall. 

    PNG
    media_image1.png
    411
    506
    media_image1.png
    Greyscale

Claim 3: Meyer discloses the slanted back wall portion comprising a bottom edge with the bottom portion formed between the bottom edge of the slanted back wall portion and the front straight wall portion and the pair of side wall portions (see annotations). 
Claim 4: modified Meyer discloses the invention of claims 3 and 7 and Meyer further discloses the bottom portion having a rectangular shape with one curved side. Modified Meyer discloses the invention essentially as claimed except for the bottom portion having a rectangular shape. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hair dye bowl of modified Meyer by providing the bottom portion with a rectangular shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by modified Meyer.
Claim 5: Meyer discloses the slanted back wall portion having an edge (see dashed line of Fig 1) with the bottom portion extending between the edge and the front straight wall portion forming a ledge (22) therebetween (see Fig 1 & annotations). 
Claim 6: modified Meyer discloses the invention essentially as claimed except for the bowl further comprising a logo on the convex shaped upper surface. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bowl of modified Meyer to comprise a logo on the convex shaped upper surface, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04(I). 
	
    PNG
    media_image2.png
    709
    1019
    media_image2.png
    Greyscale

Claims 7-8 and 11: Meyer discloses a bowl for use with hair color and a hair coloring brush (1; Col 1, 1-5) the bowl comprising: a basin portion having a slanted convex shaped back wall portion (see annotations) and a bottom edge (see dashed line of Fig 1), a bottom portion having a ledge portion (22 & see annotations), a front straight wall portion (see annotations), a pair of side wall portions (see annotations), and a top portion (see annotations) having a continuous upper lip portion with the lip having a portion opposite the front straight wall portion and having a convex shaped upper surface (see annotations) adjacent to the convex shaped surface (see annotations). The continuous upper lip portion extends along the front straight wall portion, the pair of sidewall portions and the convex shaped upper surface because the lip is illustrated as extending all around a top perimeter of the bowl (see annotations) and the lip has a “width that can prevent dye in the basin from flowing outside of the basin” as claimed since it has a width and the basin is recessed below and because this depends on how much dye is present in the basin in the first place. Furthermore this “width” is undefined by applicant’s claims or disclosure, so Meyers teaches this in as much as applicant does. The front straight wall portion has a top edge and the bottom portion extends between the edge of the slanted wall portion and this top edge of the front straight wall portion and forms a slanted ledge between the bottom portion and the front straight wall portion.
Meyer discloses the invention essentially as claimed except for a handle extending from the top portion adjacent to the portion having the convex upper surface with the handle having a bottom handle portion for stabilizing the bowl when the bowl is placed on a flat surface. Muhl, however, discloses a hair dye bowl comprising a basin formed by a front wall, slanted back wall and pair of sidewalls (see annotations) and further teaches providing hair dye bowls with a handle projecting from an upper lip of the basin opposite from the front wall with the handle having a bottom portion that will stabilize the bowl when placed on a flat surface with this handle being integrally formed with the basin (see annotations) as well as providing no indentations on the lip portion of the bowl that is adjacent the front straight wall portion and instead providing these indentations on opposing side walls of the bowl to allow a brush to be stabilized across the bowl during use. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair dye bowl of Meyer by providing it with the handle of Muhl extending from the side opposite the front wall of the bowl as taught by Muhl and omitting the indentation in the front straight wall and providing two recesses on the sidewalls in order to assist in carrying and moving the bowl around during use while also providing a more stable holding position for a brush.
Claim 9: modified Meyer discloses the invention essentially as claimed except for the bowl further comprising a logo on the slanted back wall portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bowl of modified Meyer to comprise a logo on the slanted back wall portion, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04(I). 
Claim 10: modified Meyer discloses the invention of claims 3 and 7 and Meyer further discloses the bottom portion having a rectangular shape with one curved side. Modified Meyer discloses the invention essentially as claimed except for the bottom portion having a rectangular shape. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hair dye bowl of modified Meyer by providing the bottom portion with a rectangular shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by modified Meyer.
Claim 12: modified Meyer discloses the invention essentially as claimed except for the bowl further comprising a logo on the convex shaped upper surface. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bowl of modified Meyer to comprise a logo on the convex shaped upper surface, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04(I). 
Response to Arguments
Applicant’s arguments filed 7/25/22 are all drawn to the newly presented claim limitations, which have been addressed in the above rejection, rendering these arguments moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772